Citation Nr: 0616913	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-13 821	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to an increased (compensable) evaluation for 
malaria.

3.  Entitlement to an increased (compensable) evaluation for 
a shell fragment wound scar of the right scalp region.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from September 
1948 to June 1952.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In a July 2004 statement, the veteran's representative raised 
the issue of whether there was clear and unmistakable error 
in a February 1956 rating decision that denied entitlement to 
service connection for a psychiatric disability.  As this 
issue has not been adjudicated by the RO, it is referred to 
the RO for adjudication.

Although the issue of entitlement to service connection for 
psychiatric disability other than post-traumatic stress 
disorder (PTSD), to include as secondary to service-connected 
malaria, was denied by rating decision in March 2002 and in a 
supplemental statement of the case dated in October 2005, no 
substantive appeal has been received on this issue.  
Consequently, the issue of entitlement to service connection 
for psychiatric disability other than PTSD, to include as 
secondary to service-connected malaria, is not part of the 
current appeal.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board in 
February 1998.

2.  The evidence received by VA since the February 1998 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  There is no recent medical evidence of active malaria or 
of residuals of malaria.

4.  There is no evidence of impairment due to service-
connected shell fragment wound (SFW) scar of the right scalp 
region.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen a claim of entitlement to 
service connection for PTSD is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2005).

2.  The criteria for a compensable evaluation for service-
connected malaria have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 
6304 (2005).

3.  The criteria for a compensable evaluation for service-
connected SFW scar of the right scalp region have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2001); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  
With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of the VCAA are applicable.  The United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  

The RO sent a letter to the veteran in January 2002 in which 
he was informed of the requirements needed to establish 
entitlement to an increased rating and to reopen a final 
decision.  The reason for the prior denial of service 
connection for PTSD was the lack of a current disability.  
The veteran was advised that he must submit evidence of a 
current disability, i.e., PTSD.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records if he provided relevant 
information about the records.  No additional private 
evidence was subsequently added to the claims file.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
service connection claim was reopened and granted or that a 
particular effective date would be assigned if either of his 
increased rating claims was granted.  However, since the 
veteran's attempt to reopen a claim for service connection 
for PTSD and his claims for increased ratings for service-
connected malaria and SFW scar of the right scalp area are 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issue on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  With respect to the increased 
rating claims, the Board would note that VA examinations 
were conducted in April 2002 and May 2004.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
supra.

New And Material Evidence Claim

In general, Board decisions are final.  See 38 U.S.C.A. § 
7105; 38 C.F.R.  20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "If new 
and material evidence is presented or secured with respect 
to a claim that has been disallowed, [VA] shall reopen the 
claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see also Knightly v. Brown, 6 Vet. App. 200 (1994). 
There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his request to reopen 
his claim prior to August 2001, the earlier version of the 
law is applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005).



Factual Background

The issue of entitlement to service connection for PTSD was 
denied by the Board in February 1998 on the basis that there 
was no diagnosis of PTSD.   

Previously Considered Evidence

Evidence on file at the time of the February 1998 Board 
decision consisted of the veteran's service medical 
records, VA treatment and examination reports dated from 
March 1955 to December 1996, a December 1955 private 
physician's report, lay statements dated in October and 
November 1995, personal hearing transcripts dated in 
November 1996 and September 1997, and written statements 
from the veteran.  

There were no complaints or findings in service of 
psychiatric disability, including PTSD.  The postservice 
evidence prior to February 1998 does not contain a 
diagnosis of PTSD.  Although rule out PTSD was noted on 
treatment records dated in April 1995, subsequent VA 
examination reports in June 1995 and February 1996 do not 
diagnose PTSD.

Evidence Received Since February 1998

Evidence received since February 1998 consists of VA 
medical records dated from December 1979 to August 2005, 
an April 2002 statement from the veteran's wife, and 
written statements by and on behalf of the veteran.  

The medical records received since February 1998, which 
include a VA examination report for August 2005, do not 
contain a diagnosis of PTSD.  

Analysis

The issue of entitlement to service connection for PTSD was 
denied by the Board in February 1998 because there was no 
diagnosis of PTSD on file.  As discussed above, in order for 
the veteran's claim to be reopened, new and material evidence 
must be of record.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  The Board observes that there must be new and 
material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  Consequently, there would need to be evidence 
that the veteran has PTSD.  See 38 C.F.R. § 3.304(f).

The pertinent medical evidence received by VA since February 
1998 does not contain a diagnosis of PTSD, including on VA 
psychiatric evaluation in August 2005.  After reviewing the 
claims file and examining the veteran in August 2005, the 
examiner diagnosed a generalized anxiety disorder and a 
dysthymic disorder, neither of which was considered related 
to service.  Accordingly, while the evidence is new, it is 
not material evidence because it does not show a diagnosis of 
PTSD. 

Because the evidence added to the claims file after February 
1998 does not contain a diagnosis of PTSD related to service, 
the Board finds that the evidence submitted since the 
February 1998 Board decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  Consequently, the veteran's 
claim for service connection for PTSD may not be reopened.  

Moreover, the statements from the veteran and his wife added 
to the file after February 1998 cannot be used to establish a 
nexus between a current disability and service because a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

As the evidence submitted since February 1998 is not new and 
material, the claim of service connection for PTSD is not 
reopened and the benefit sought on appeal remains denied.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability).  

Increased Rating Claims 

Law And Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, which is 
the situation with respect to the veteran's cervical spine 
disability, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where the Rating Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2005).

Malaria

Schedular Criteria 

A noncompensable evaluation is currently assigned for the 
veteran's service-connected malaria under the provisions of 
Diagnostic Code 6304.

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304, a 100 percent 
rating for malaria is assigned when there is an active 
disease process.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated on the basis of residuals such as liver or 
spleen damage under the appropriate system.  See 38 C.F.R. § 
4.88b, Diagnostic Code 6304.

Analysis

There is no current medical evidence of active malaria or 
residuals thereof.  No relevant problems were noted when the 
veteran was examined for VA purposes in May 2004.  In fact, 
it was reported in May 2004 that malaria smears showed no 
malaria forms present and that there was no documented 
treatment for malaria as a recurring illness.  Therefore, the 
disability is properly assigned a noncompensable evaluation 
because a preponderance of the evidence is against a 
compensable evaluation.  

SFW Scar 

Schedular Criteria

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the skin, effective August 30, 
2002.  See 67 Fed. Reg. 49596 (July 31, 2002).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations 
in the April 2003 statement of the case.  Therefore, there is 
no prejudice to the veteran for the Board to apply the 
regulatory provisions both prior to and beginning on August 
30, 2002 in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria for disfiguring scars of the head, 
face, or neck in effect prior to August 30, 2002, disfiguring 
scars of the head, face or neck, with complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement, were evaluated 
50 percent disabling.  A 30 percent rating was assigned if 
the scars were severe, especially if they produced a marked 
and unsightly deformity of eyelids, lips, or auricles.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001).  The Note to 
Diagnostic Code 7800 states that when, in addition to tissue 
loss and cicatrization, there was marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
could be increased to 80 percent, and the 30 percent to 50 
percent.  Id. at Note.

Current Diagnostic Code 7800 contemplates disfigurement of 
the head, face, or neck and provides for an 80 percent 
evaluation when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, i.e., the nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with six or more characteristics of disfigurement.  
A 50 percent evaluation is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, such as the nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with four or five characteristics of disfigurement.  
A 30 percent evaluation is assigned when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, the nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with two or three characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

The 8 characteristics of disfigurement under Diagnostic Code 
7800 are a scar 5 or more inches (13 or more centimeters 
(cm.)) in length; a scar at least one-quarter inch (0.6 cm.) 
wide at widest part; surface contour of a scar that is 
elevated or depressed on palpation; a scar that is adherent 
to underlying tissue; the skin is hypo-or hyper-pigmented in 
an area exceeding six square inches (39 square (sq.) cm.); 
the skin texture is abnormal, to include irregular, atrophic, 
shiny, scaly, in an area exceeding six square inches (39 sq. 
cm.); the underlying soft tissue is missing in an area 
exceeding six square inches (39 sq. cm.); and the skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 
7800, Note 1 (2005).

Tissue loss of the auricle should be rated under 38 C.F.R. § 
4.87, Diagnostic Code 6207 (2005) and anatomical loss of the 
eye under 38 C.F.R. § 4.84a, Diagnostic Codes 6061 or 6063 
(2005), as appropriate.  Id. at Note (2).  Consideration of 
unretouched color photographs should be considered when 
evaluating under these criteria.  Id. at Note (3).

Analysis

A noncompensable evaluation is currently assigned for the 
veteran's service-connected SFW scar of the right scalp 
region under the provisions of Diagnostic Code 7800.

The medical evidence on file does not indicate that the 
veteran has any degree of disfigurement of the head as a 
result of his service-connected SFW scar of the right scalp 
region.  When examined by VA in April 2002, the veteran said 
that his scalp wound was very superficial and did not leave 
any obvious scar.  Physical examination of the scalp in April 
2002 did not reveal any evidence of a scar or injury.  When 
examined by VA in May 2004, there was no tenderness of the 
scalp, and the scar could not be located.  As there is no 
evidence of more than slight disfigurement prior to August 
30, 2002 and no evidence of any characteristic of 
disfigurement beginning August 30, 2002, a preponderance of 
the evidence is against a compensable evaluation for SFW scar 
of the right scalp region either under the criteria in effect 
prior to August 30, 2002 or under the new criteria effective 
beginning on August 30, 2002.  Moreover, as there is no 
evidence, either before or after August 30, 2002, that the 
veteran's SFW scar of the right scalp area is poorly 
nourished, unstable, painful, or causes any functional 
impairment, a preponderance of the evidence is against a 
compensable evaluation under other possibly applicable 
diagnostic codes for scars.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001), (2005).


Extraschedular Rating and Reasonable Doubt

Ordinarily, the Schedule applies unless there are exceptional 
or unusual factors, which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the schedular 
evaluations in this case are not inadequate.  

The medical evidence does not show marked interference with 
employment due to service-connected disability.  
Additionally, the veteran has not been frequently 
hospitalized for his service-connected malaria and SFW scar 
of the right scalp region.  In fact, the evidence noted above 
reveals that the veteran's service-connected malaria and SFW 
scar of the right scalp region do not cause any functional 
impairment.  Consequently, the veteran has not submitted 
evidence that the service-connected disabilities at issue 
result in disability factors not contemplated in the 
criteria.  Thus, the RO's decision not to refer either issue 
for extraschedular consideration to the Chief Benefits 
Director or the Director of Compensation and Pension Service 
was correct.  

The Board considered the doctrine of reasonable doubt in 
reaching this decision, however, as the preponderance of the 
evidence is against the veteran's claims for a compensable 
evaluation for malaria and SFW scar of the right scalp 
region, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for PTSD not having been 
submitted, the claim is not reopened and the benefit sought 
on appeal remains denied.

A compensable evaluation for malaria is denied.

A compensable evaluation for SFW scar of the right scalp area 
is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


